DETAILED ACTION
Claims 1-20 are pending in the current application.  The present application is being examined under the AIA  first to invent provisions.     
Claim Objections
Regarding Claim 4, line 1, it appears the term “user” should be changed to “use.”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 18 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Specifically, Claim 18 is rejected since it is not clear if the “maintenance issue” recited in line 4 is included in the “maintenance issues” recited in Claim 17, the last line, or if the “maintenance issue” refers to that recited in Claim 17, line 3.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.  

Claims 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mays et al. (U.S. Pat. Pub. No. 2016/0129999, hereinafter “Mays”).   
Specifically, Mays discloses a system for maintaining a fleet of autonomous vehicles (AVs; Abstract, ¶ [0050]), the system comprising: a fleet maintenance manager (e.g., “inspection program”; ¶ [0051]) configured to: receive, from an AV of the AV fleet (e.g., UAV 200), data describing a maintenance issue (e.g., a headlight operability status; ¶ [0057]) detected by the AV based on sensor data (e.g., a light sensor; ¶ [0057]), receive, from the AV, a confirmation that a user of the AV attended to and corrected the detected maintenance issue (e.g., when a signal is received by UAV 200 that the light switch is in the on position;  ¶ [0057]),a user interface module (“human machine interface”; ¶ [0057]) configured to transmit, to a user device (e.g., a “display”; ¶ [0059]), an instruction for the user to correct the detected maintenance issue (“the driver can be interactively involved in determining whether an inspection point passes inspection; ¶¶ [0057], [0059]), and a user database configured to store data (e.g., a report) associating users of the AV fleet with maintenance issues addressed by the users (¶ [0060]),
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
Claims 1-5 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Frederick et al. (U.S. Pat. Pub. No. 2020/0047717, hereinafter “Frederick”) in view of Violetta et al. (U.S. Pat. Pub. No. 2021/0107040, hereinafter “Violetta”).
Specifically, regarding Claim 1, Frederick discloses a system for autonomous vehicle (AV) maintenance comprising: a sensor interface (404) configured to receive data captured by a sensor, the data describing a state (e.g., a sensor lens obstructions status) of a component of the AV (¶ [0056]), an issue detector (501) configured to detect an issue related to the component of the AV based on the data captured by the sensor (¶ [0057]), a user interface (UI) module (600) configured to generate an instruction for a user of the AV for presentation via a user interface (609, 610, 61; ¶ [0072]), the instruction instructing the user to address the detected issue (¶¶ [0046]-[0048]), but does not disclose the claimed module. 
However, Violetta discloses a verification module (184; ¶ [0044]) configured to verify, based on additional data captured by the sensor (160) and describing an updated state of the component of the AV (updated collected sensor cleaning data; (¶ [0044]), that the issue related to the component of the AV has been resolved (via return to block 310 and updated data; ¶ [0044]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Violetta with those of Frederick to provide cleaning of an optical sensor with increased user control options and verification.
Regarding Claims 2-4, Frederick discloses substantially all of the limitations of the present invention but does not disclose the claimed model.  However, Violetta discloses (i) an issue detector (125) configured to: retrieve a machine-learned model for detecting the issue, the machine-learned model trained to detect the issue related to the component based on data captured by a plurality of sensors (160) similar to the sensor, and determine, using the machine-learned model, that the component of the AV is exhibiting the issue (via learned target cleanliness levels; ¶ [0037]), as recited in Claim 2, (ii) the sensor is a camera configured to capture an image of a portion of the AV, and the machine-learned model is configured to determine whether the portion of the AV is in its expected state (target cleanliness level) or an unexpected state (¶¶ [0034], [0037]), as recited in Claim 3, (iii) that the verification module (125) is configured to user the machine-learned model to determine that the additional data captured by the sensor does not indicate an issue with the component of the AV (e.g., a target cleanliness level is met; ¶ [0037]), as recited in Claim 4.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Violetta with those of Frederick to provide cleaning of an optical sensor with increased user control options and verification.
 Regarding Claim 5, Frederick discloses that the sensor is a sensor configured to monitor an environment of the AV and capture data used by the AV for autonomous driving, the detected issue is an obscuring of at least a portion of a field of view of the sensor, and the instruction for the user of the AV comprises an instruction to remove material obscuring the sensor from the sensor (¶¶ [0003], [0004], [0043]).
Claims 9-13 include language similar to that of Claims 1-5, respectively, and are rejected for reasons at least similar to those discussed above.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mays in view of Violetta.
Mays discloses substantially all of the limitations of the present invention and further discloses (i) a module (e.g., memory; ¶ [0060]) configured to: receive sensor data (e.g., visual data) from a plurality of AVs in the fleet of AVs (¶ [0056]), receive labels (e.g., pre-trip inspection log data) associated with the sensor data (¶ [0060]), the labels provided by users in the plurality of AVs and describing the maintenance issue in the plurality of AVs (¶ [0060]), as recited in Claim 18, and (ii) retrieve, from the user database, data describing previous responses of the user to previous instructions provided to the user to address maintenance issues (inherent when the memory is accessed; ¶ [0060]), as recited in Claim 19, but does not disclose that the module is a machine-learning module configured to train, and determination. 
However, Violetta discloses (i) a machine-learning module (125; ¶ [0043]) configured to train a model to identify the maintenance issue (e.g., cleanliness level detection; ¶ [0043]) based on the sensor data (e.g., a detected cleanliness level) and associated labels (e.g., operating/environment conditions, for example, route, weather, etc.). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Violetta with those of Mays to route an AV to a vehicle operator based on retrieved user data and detected maintenance issues to increase maintenance efficiency by providing a user-specific vehicle sensor cleaning level that is familiar to a vehicle operator.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mays in view of Stauffer et al. (U.S. Pat. Pub. No. 2017/0210353, hereinafter “Stauffer”).
Mays discloses substantially all of the limitations of the present invention but does not disclose the claimed incentive.  However, Stauffer discloses assigning an incentive (rewards) to a user in response to confirmation that a user of the AV attended to and corrected the detected maintenance issue (e.g., removal of debris; ¶ [0041]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Stauffer with those of Mays to encourage a user to address a maintenance issue and prevent foreign matter from interrupting or obstructing a vehicle route.
Allowable Subject Matter
Claims 6-8 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony R. Jimenez whose telephone number is (313) 446-6518.  The examiner can normally be reached M-F 12-9 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833